Citation Nr: 1428565	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-28 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in May 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, these claims must be remanded for further development to ensure an informed decision and to afford them every due consideration.

At the hearing before the undersigned, the Veteran explained that he was unable to report to VA examinations scheduled in January 2013 in connection with these claims due to a family matter.  He stated that he had been unsuccessful in his attempts to reschedule the examinations.  His representative also had not been advised of the scheduled examinations.  The Board finds that the Veteran has presented good cause for his failure to appear at the examinations.  Without such examinations, the Board is unable to make informed decisions on these claims.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records from the VA Boston Healthcare System dated since June 2010 and associate them with the claims file (preferably the Virtual File).  

2. Then, schedule the Veteran for a VA audiological examination to assess the likelihood that the Veteran's tinnitus is related to service.  The Veteran's representative must also be notified in advance of the scheduled examination.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner must render an opinion as to whether the Veteran's tinnitus is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include his established noise exposure from serving in Vietnam and working in proximity to aircraft, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The examiner must provide a complete explanation for the opinion. 

3. Schedule the Veteran for a VA PTSD examination by a psychologist or psychiatrist to determine whether any claimed in-service stressors related to fear of hostile military or terrorist activity are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors.  The Veteran's representative must also be notified in advance of the scheduled examination.

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following: 
A. Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has one or more in-service stressors related to fear of hostile military or terrorist activity adequate to support a diagnosis of PTSD, or whether such a relationship is unlikely  (i.e., less than a 50:50 degree of probability).  
B. Whether it is at least as likely as not that the Veteran's PTSD symptoms are related to the claimed in-service stressors or whether such a relationship is unlikely.

The examiner must provide a complete explanation for the opinion.

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

